Citation Nr: 0025534	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  93-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975.  He has been represented since January 1993 by the 
Disabled American Veterans.

This matter came before the Board of Veterans' Appeals  
(hereinafter Board) on appeal from a determination of May 
1992, by the Boston, Massachusetts Regional Office (RO), 
which denied the veteran's claim for vocational 
rehabilitation training under Chapter 31.  The veteran 
appeared and offered testimony before a vocational 
rehabilitation panel at the RO in May 1993.  A transcript of 
the hearing is of record.  The appeal was received at the 
Board in November 1993.  

In December 1995, the Board remanded the case to the RO for 
further development.  Following completion of the requested 
development, the case was returned to the Board for further 
appellate consideration.  In May 1997, the Board again 
remanded the case to the RO for still further development.  
The case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  Service connection is in effect for headaches, occipital 
to frontal, history of bruxism, rated at 50 percent.  The 
veteran also has an injury to the heel and stomach pain, 
which are not service-connected.  

3.  The veteran has a Bachelor of Science degree in Biology, 
a Doctorate of Medicine, and is in the process of completing 
his residency; while in the U.S. Army, his duties included 
that of a field wireman, and a radio telephone operator.  

4.  The veteran's educational background and work experience 
has adequately prepared him for an occupation consistent with 
his abilities, aptitudes, and interests, and the record does 
not establish that the veteran has an impairment of his 
ability to pursue or maintain employment consistent with his 
abilities, aptitudes, and interests.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 
3102, 5107 (West 1991); 38 C.F.R. §§ 21.40, 21.51, 21.52 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that he has presented a claim which is plausible.  
Moreover, after careful review of the evidentiary record, the 
Board is also satisfied that all relevant facts have been 
properly developed.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

I.  Factual background.

Service connection is currently in effect for headaches, 
occipital to frontal, history of bruxism, evaluated as 50 
percent disabling.  The veteran's nonservice-connected 
disabilities include an injury to the heel, and stomach pain.  

The veteran served on active duty from July 1973 to July 
1975.  During that period of time, he was treated for various 
medical conditions.  In pertinent parts, the service medical 
records show that the veteran was seen in April 1975 for 
complaints of severe headaches; he reported taking Tylenol 
every 4 to 6 hours.  It was noted that the veteran had had 
headaches for the past 2 months.  The pertinent diagnosis was 
headaches.  

On the occasion of a VA examination in September 1975, the 
veteran indicated that he still had headaches.  It was noted 
the veteran began suffering from headaches in November 1974, 
and they were first associated with increased temperature and 
inability to tolerate light; during those headaches he would 
begin to sweat.  The veteran related that those episodes 
occurred 6 or 7 times.  The veteran indicated that his 
headaches had become central frontal in nature, and were 
sharp and steady in nature.  The veteran also indicated that 
he occasionally had vomiting associated with the headaches, 
especially associated with stress.  The veteran stated that 
he had never been awakened with the headaches, and they were 
never there in the morning.  The headaches were reported to 
be aggravated by the sun and light.  It was noted that the 
veteran clenched his teeth a great deal.  The examination was 
essentially normal.  The pertinent diagnosis was headaches, 
central frontal, secondary to jaw clenching, with a tension 
component.  

During a subsequent VA examination in August 1980, the 
veteran indicated that his headaches consisted of a bifrontal 
pounding headache usually starting about 11 in the morning 
and lasting until 6 or 7 in the evening.  The veteran 
reported that the headaches occurred possibly two to three 
times a months, and started with a funny feeling in the 
frontal region reaching the peak approximately three hours 
after their onset associated with photophobia and extreme 
sensitivity to noise.  The veteran also reported that eating 
during the course of the headaches would cause nausea and 
vomiting.  The veteran indicated that the headaches continued 
to occur two or three times a month.  He noted that the 
headaches were helped by drinking coffee, but that prevented 
him from sleeping.  A neurological examination was reported 
to be within normal limits.  The diagnosis was migraine.  The 
examiner stated that there was no question that the veteran 
was to some extent disabled by his recurrent headaches.  

The veteran filed an application for vocational 
rehabilitation benefits (VA Form 21-1900) in December 1991.  
In conjunction with his claim, the veteran completed a 
Counseling Record-Personal Information (VA Form 28-1902), 
wherein he indicated that he obtained a Doctor of Medicine 
degree in the Dominican Republic in 1989.  He indicated that 
during active duty, he was trained and worked as a field 
wireman and paratrooper.  The veteran indicated that he 
suffered from severe headaches with a tension component.  

A May 1992 VA Counseling Record-Narrative Report noted that 
the veteran received training at Northeastern University, the 
University of Massachusetts and Atlantic Union College, in 
South Lancaster, Massachusetts.  It was also noted that the 
veteran obtained a degree of Doctor of Medicine in 1989.  It 
was further noted that the veteran was not interested in 
psychometric vocational testing, having already received a 
degree in medicine and was now in the process of pursuing a 
medical specialty.  The counseling psychologist reported that 
although the veteran stated that the headaches were still 
present, they had not prevented him from continuing his 
studies; he had now embarked on a residency in neurosurgery 
in Brazil.  It was determined that the veteran's degree in 
medicine was sufficient to qualify him for employment in an 
occupation consistent with his abilities, aptitudes and 
interests; therefore, an employment handicap did not exist.  

On the occasion of his personal hearing before the panel in 
May 1993, the veteran testified that his disability had 
become so severe that it hinders his ability to obtain 
employment in the field which he had pursued.  The veteran 
indicated that although he had had medical training, he was 
not yet a surgeon because he has been unable to complete his 
training as a result of his service-connected headaches.  The 
veteran stated that his headaches often prevent him from 
participating in a surgery.  The veteran further testified 
that his headaches had become so bad that he had to receive 
injections; he indicated that he received an injection the 
month prior to his hearing.  The veteran reported that, prior 
to going to medical school, he earned a degree in biology; he 
stated, however, that he would not be able to find a job with 
that degree.  Therefore, it was argued that the veteran's 
service-connected disability had hindered his progress and, 
as such, eligibility for receipt of chapter 31 benefits 
should be reinstated or established.  

The veteran was afforded a VA compensation examination in 
January 1996, at which time he indicated that the headaches 
were posterior occipital going in the back of his neck and 
head to his front, bilaterally, the front of his head.  He 
noted that he had to hold one position in a dark room, and he 
may need to stand with his head tilted for a long time.  He 
took two Advil immediately or a Tylenol.  The veteran 
reported that if the headaches occurred during the day, he 
had to be excused from whatever he was doing, including 
getting excused from surgery and his colleagues would have to 
take over.  The veteran indicated that he is unable to drive.  
He noted that his headaches occurred two to three times a 
month and with less activity, but if he had increased 
activity he would have a headache every week lasting three to 
four hours.  The veteran indicated that he had some x-rays of 
his sinuses, ears, skull and cervical spine, but no MRI or CT 
scan.  He stated that he was in a neurosurgical training 
program in Brazil; he was in his fifth year of training and 
he could not continue his training.  Following an 
examination, the pertinent diagnosis was headaches, occipital 
to frontal with fever, head extension, and decreased pin on 
the left and equivocal right facial.  

Received in September 1996 were documents dated from January 
1995 to August 1996 which show that the veteran pursued 
educational review courses in preparation for taking the 
United States medical board examinations.  

In September 1996, the veteran completed a Counseling Record-
Personal Information (VA Form 28-1902), wherein he indicated 
that he participated in a hospital residency training program 
from 1992 to 1995; he also reported that he attended a 
training course from February 1996 to August 1996.  

Received in September 1997 were VA outpatient treatment 
reports dated from January 1996 to December 1996, showing 
clinical evaluation and treatment for a cervical disorder and 
periodental disease.  An MRI of the brain performed in 
January 1996 was reported to be normal.  These records do not 
reflect any treatment for headaches.  

On the occasion of a VA compensation examination in September 
1997, the veteran indicated that he had an aura with the 
headaches which was a feeling of being depressed or "feeling 
down" and then two to three hours later, the headaches would 
develop.  It was noted that the veteran had a past medical 
history of jaw clenching, for which he wore a night guard.  
His current medications included Gabapentin, which he 
recently discontinued, and Butalbital, p.r.n.  The veteran's 
head and neck examination was normocephalic/atraumatic; no 
carotid bruits were noted.  His visual fields were full; his 
disk margins were sharp.  His sensory examination was intact 
to primary and cortical modalities.  The examiner stated that 
the veteran had a history of migraine headaches dating back 
to service; he indicated that the headaches were frequent 
despite the use of medications, and he was unable to perform 
his job and training as a neurosurgery resident due to the 
severe headaches.  

The veteran was afforded another VA examination in September 
1999, at which time he reported that he had been having 
headaches almost every day; he indicated that he was taking 
butalbital and may need to repeat the dose, and he took 
Gabapentin irregularly.  The veteran described the headaches 
as frontal on both sides, and pounding in nature.  The 
veteran reported difficulty concentrating.  He stated that he 
had to move his head and twist his neck to the other side to 
relieve the headaches.  The veteran also indicated that he 
could not eat when he had headaches because they have caused 
vomiting in the past.  The veteran stated that when he took 
his medication, he was somewhat sedated; he noted that when 
he did things fast, he felt like he had excess energy.  
Medications in the past included Aspirin, Advil, Desipramine 
which made him sleepy; it was noted that he took Propanolol, 
but he stopped because it made him drowsy.  On examination, 
cranial nerves II to XII were intact.  Motor was 5/5.  
Sensory was intact to pin, position, vibration.  Deep 
reflexes were 2+ and equal.  Finger-to-nose and heel-to-shin 
were done well.  Gait was within normal limits.  No cortical 
signs were noted.  The diagnosis was migraine with tension 
vascular component.  

Based on the results of a comprehensive evaluation of the 
veteran in February 1999, a VA counseling psychologist 
submitted a Counseling Report/Narrative Report (VA Form 28-
1902b) in June 1999, in which he checked the boxes indicating 
that the veteran had an impairment of employability, that his 
service-connected disability materially contributed to this 
impairment of employability, that he had overcome the effects 
of impairment of employability and that he did not have an 
employment handicap.  The counseling psychologist noted that 
the veteran reported having headaches approximately 4 or 5 
times per month, which he suggested were related to stress; 
as stress levels increased so did his headaches.  The veteran 
reported that this was evident while he attended medical 
board review training in New Jersey.  The counseling 
psychologist noted that the veteran did not pass Step 1 and 
Step 2 of his medical boards, which he contributed directly 
to his stress.  The veteran reported that he would like to 
complete his residency in the United States but he cannot 
until he passes Medical Boards for the United States.  He 
stated that he planned to become a neurosurgeon and suggested 
he wanted to complete his residency in France where he would 
not need the U.S. Medical Boards; he also mentioned the 
possibility of completing his residency in Brazil.  

The counseling psychologist also expressed the following 
opinion: I have determined that the veteran's headaches do 
cause impairments to employment.  His service-connected 
disability materially contributes to his impairments of 
employment.  The counselor stated that the veteran's 
education and qualifications afforded him the skills and 
credentials necessary to become employed in several above 
entry and skilled occupations.  The counselor noted that, as 
part of his evaluation he utilized Life Step (a professional 
vocational assessment software system that was recognized as 
being a reliable transferable skills analysis program) which 
showed that the veteran was qualified for 17 occupations.  
The counseling psychologist noted that, according to the 
veteran, his major barrier to employment was not having 
passed the U.S. medical boards.  The counseling psychologist 
stated that it was his opinion that the inability to pass was 
not a result of his service-connected or nonservice-connected 
disabilities; he also suggested that the veteran had ample 
education and skills needed to obtain appropriate, suitable, 
employment within his abilities, interest and aptitude.  The 
veteran was not found to be entitled to Chapter 31 vocational 
rehabilitation services.  

Received in October 1999 was a statement from Professor R. W. 
G. at the University of Massachusetts, dated in September 
1999, certifying that the veteran received a Bachelors degree 
in Biology from the University in May 1983.  Dr. G. explained 
that, since the veteran obtained his degree, there had been 
dramatic changes in Biology, genetics, cell biology, 
microbiology, and so on; consequently, it was evidence that 
the veteran would need to take a number of refresher courses 
to make him more marketable in the workplace.  


II.  Legal analysis.

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service- 
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102 (West 1991); 38 C.F.R. § 21.40 (1999).  An 
"employment handicap" is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with her/his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101 (West 1991); 38 C.F.R. 
§ 21.51(b) (1999).  The term "impairment" is defined as a 
restriction on employability caused by disabilities, negative 
attitude towards the disabled, deficiencies in education and 
training, and other pertinent factors.  38 C.F.R. § 21.51(c) 
(1999).  

The law provides that an "employment handicap" does not exist 
when either the veteran's employability is not impaired, that 
is, when a veteran who is qualified for suitable employment 
does not obtain or maintain such employment for reasons 
within his/her control, or when the veteran has overcome the 
effects of impairment of unemployability through employment 
in an occupation consistent with his/her pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2)(i) & 
(iii) (1999).  

The Board notes that a change in the law established the 
requirement that a veteran's employment handicap must be as 
the result of a service-connected disability in order for the 
veteran to receive VA vocational rehabilitation benefits. 
"The Veterans Benefits Improvements Act of 1996" Pub. L. No. 
104-275, 110 Stat. 3322 (Oct. 9, 1996).  However, the 
effective date this pertinent amendment enacted by the 
passage of this Act only applies with respect to claims of 
eligibility or entitlement to services and assistance 
(including claims for extension of services and assistance) 
under Chapter 31 filed on or after the date of the enactment 
of the Act, or October 9, 1996.  In this case, the veteran 
filed his claim prior to October 9, 1996.  

Prior to the enactment of Public Law 104-275, in Davenport v. 
Brown, 7 Vet. App. 476 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that the 
requirements of 38 C.F.R. § 21.51(c) that a veteran's 
service-connected disability must "materially contribute to 
the veteran's employment handicap" was inconsistent with 38 
U.S.C.A. § 3102 and not authorized.  The Court stated further 
that, to the extent that 38 C.F.R. § 21.51(c)(2), (e), 
(f)(1)(ii) and (f)(2), include the "materially contribute" 
language and require a causal nexus between a service-
connected disability and the veteran's employment handicap, 
those regulatory provisions were unlawful.  Accordingly, 
pursuant to the Court's determination in Davenport, 
consideration must be given to all of the veteran's 
disabilities, both service-connected and nonservice-
connected, in making a determination as to whether an 
employment handicap exists in a case since the Court found 
the term "employment handicap" was not limited by statute to 
impairment due to a service-connected disability.  
Accordingly, as the recent statutory changes, which 
effectively overrule the Davenport determination, are 
inapplicable to the instant appeal as the claim was filed 
prior to October 1996, the mandates of Davenport must be 
followed in adjudication of this appeal.  

Fundamentally, the Board stresses that under the pertinent 
laws and regulations, an employment handicap due to the 
veteran's overall disability must exist in order to receive 
Chapter 31 educational benefits.  In this case, the Board 
concurs with the determination by the VR&CO that the veteran 
has no employment handicap.  While the counseling 
psychologist found that the veteran suffers some impairment 
of employability, the evidence associated with the claims and 
vocational rehabilitation files persuasively shows that that 
the veteran has overcome that impairment by obtaining and 
maintaining employment in an occupation consistent with his 
pattern of abilities, aptitudes, and interests and is 
successfully maintaining such employment.  The evidence shows 
that after service, the veteran attended several university 
programs until he obtained his Bachelors degree in Biology in 
1983; subsequently, the veteran pursued a course of study at 
the Pontificia Universidad Catolica Madre y Maestra in the 
Dominican Republic from which he obtained a degree of Doctor 
of Medicine (M.D.) in 1989.   Since then, he has been 
pursuing and is currently pursuing a residency program.  
Despite the symptoms manifested by the veteran's headaches 
disability and injury to the heel and stomach pain, the 
record is devoid of any evidence demonstrating that either 
the service-connected disability or nonservice-connected 
disabilities prevent employment consistent with his 
abilities, aptitudes and interests.  In addition, there is no 
evidence of record demonstrating that he was terminated 
because of deficiencies in education or training.  

It is noteworthy that, in the June 1999 counseling report, 
the counselor reported that the veteran was qualified for 17 
occupations.  Thereafter, while the veteran contends that his 
headaches have prevented him from completing the courses 
required to pass the U.S. medical boards, the record shows 
that the veteran is qualified for suitable employment 
consistent with his abilities, aptitudes, and interests but 
has chosen not to obtain employment consistent with his 
abilities, aptitudes, and interests for reasons within his 
control; that is, he has chosen to pursue residency training 
to become a neurosurgeon.  Thus, the Board finds that the 
veteran has overcome any employment handicap present and an 
employment handicap does not exist.  38 C.F.R. § 21.51(f).  

Again, there is no evidence of record suggesting that the 
veteran was denied employment due to any disability, lack of 
educational training, or as a result of an employer's 
negative attitudes towards him because of his service-
connected and nonservice-connected disabilities.  The 
September 1999 Counseling Record-Narrative Report shows that 
although the veteran experiences symptoms associated with his 
headaches disability, his service-connected headaches 
disability and nonservice-connected disabilities do not 
interfere with his residency program.  It is noteworthy that 
the record indicates that, in a letter dated in December 
1999, the veteran has received an offer to participate in a 
neurosurgical residency program.  The records further show 
that the veteran has a Bachelor's of Science degree in 
Biology; therefore his educational achievements provide him 
with the requisite educational background to obtain 
alternative suitable employment.  Although a letter from the 
University of Massachusetts suggested that he would become 
"more marketable" with refresher courses, there is no 
evidence of record that his current level of education and 
training are deficient for employment purposes.  Considering 
the foregoing, the record indicates that because the veteran 
wants to pursue a career in medicine, he has not sought to 
obtain alternative employment consistent with his abilities, 
aptitudes, and interests as required under the controlling 
regulations.  Accordingly, the Board finds that the veteran 
has overcome any impairment of employability and an 
employment handicap does not exist.  

While the Board is sympathetic to the veteran's desire to 
further his education, vocational rehabilitation services is 
not the proper means to do this in the absence of a 
continuing employment handicap.  Although the veteran has 
expressed an "interest" in taking refresher courses that 
would help him in passing the U.S. medical boards, the 
veteran's desire to pursue additional training cannot, 
standing alone, constitute an impairment or give rise to an 
employment handicap.  Significantly, it has been determined 
that while not passing the U.S. boards may be a barrier to 
practicing medicine in the United States, it is not a barrier 
to employment.  Moreover, the Board notes that the record 
indicates that the veteran may be pursuing a career as a 
physician in another country where a U. S. medical board 
qualification would not be needed.  In light of the 
foregoing, the Board concludes that the veteran's 
disabilities do not prevent him from obtaining or retaining 
employment consistent with his abilities, aptitudes, and 
interests.  As such, an employment handicap has not been 
demonstrated as contemplated under 38 U.S.C.A. § 3102 and 38 
C.F.R. § 21.51.  The veteran's claim, therefore, must be 
denied.  

As the veteran has not satisfied the requirements of an 
employment handicap, the Board need not consider whether the 
veteran is entitled to Chapter 31 benefits by virtue of 38 
U.S.C.A. § 3102(2), which is premised on a "serious 
employment handicap," since a finding of "serious employment 
handicap" is predicated, in part, on the finding of an 
"employment handicap."  Not only is there no evidence of 
record of an employment handicap, as analyzed above, but 
there is also no finding by a VA counseling psychologist of a 
serious employment handicap.  See 38 C.F.R. § 21.52(f).  

Based on the analysis above, the Board concludes that the 
evidence is not evenly balanced and the preponderance of 
evidence is against the veteran's claim of entitlement to 
vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code.  


ORDER

The veteran is not entitled to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code. The 
appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

